Objection to cost bill denied August 30, 1927.                       ON OBJECTION TO COST BILL.                              (258 P. 823.)
This cause is before us on objection to appellants' cost bill. Objection is made to one item only, to wit: "Premium on appeal bond $40." The objection is based on the ground that the item objected to is not a proper item of taxable cost as against the respondent. The objection is not to the particular amount but to the item as a whole. The objection is not well taken.
"* * in all actions and proceedings a party entitled to recover disbursements therein shall be allowed and may tax and recover such sum paid a person or company for executing any bond, recognizance, undertaking, stipulation, or other obligation therein, not exceeding, however, one per cent on the amount of such bond, * * during each year the same has been in force." Or. L., § 6438, subd. 5.
The objection to the cost bill is for that reason denied and the cost bill as filed by appellants is allowed.
OBJECTION TO COST BILL DENIED. REHEARING DENIED.